Citation Nr: 1608709	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial higher disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent prior to February 28, 2008, 50 percent from February 28, 2008 to January 21, 2011, and 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Eva I. Guerro, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent disability rating.  

In a May 2011 rating action, the RO awarded a 50 percent disability rating from February 28, 2008 to January 21, 2011, and a 30 percent disability rating thereafter.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the issuance of the most recent supplemental statement of the case in March 2014, in an April 2014 statement, the Veteran requested a Board hearing regarding his appeal.  VA regulations provide that a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, a remand is necessary in order to afford the Veteran his requested Board hearing before a Veterans Law Judge

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a Board hearing (either via video conference or at the local RO).  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




